Citation Nr: 0929192	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (SMC or increased DIC) based on the need for 
regular aid and attendance or by reason of being housebound.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had recognized guerrilla service from July 1944 
to May 1945 and service with the Philippine Army from May 
1945 to April 1946.  The Veteran is deceased and the 
appellant is the Veteran's surviving spouse.  The appellant 
was granted entitlement to service connection for the cause 
of the Veteran's death in a May 2005 rating decision.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for aid and attendance or housebound 
benefits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issue has been recharacterized to comport to the evidence 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks special monthly or increased DIC benefits 
based on the need for regular aid and attendance or by reason 
of being housebound.  She contends that she is totally blind 
and always in the care of her grandchildren, and that she is 
totally disabled and can no longer perform any housework.  

The law provides increased DIC benefits to a surviving spouse 
of a veteran by reason of need for aid and attendance or of 
being housebound.  38 U.S.C.A. § 1311(c), (d); 38 C.F.R. § 
3.351(a)(3), (4).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

If the criteria for increased DIC in the form of SMC based on 
the need for regular aid and attendance are not met, SMC can 
be awarded if a surviving spouse is permanently housebound by 
reason of disability.  38 U.S.C.A. § 1311; 38 C.F.R. § 
3.351(e).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1311(d); 38 C.F.R. § 3.351(e).

A June 2007 private medical treatment record notes that the 
appellant was given an impression of minimal pulmonary 
tuberculosis of undetermined activity.  A July 2008 
certification from a physician notes that the appellant has 
diabetes mellitus, acute bronchitis, urinary tract infection, 
and rheumatoid arthritis.  A November 2008 medical 
certificate notes that the appellant was examined and was 
given a diagnosis of near mature cataracts in each eye.  It 
was noted that the appellant was advised to have an 
operation.  

The current record contains competent evidence of various 
medical and ophthalmological conditions that may qualify the 
appellant to special monthly dependency and indemnity 
compensation (SMC or increased DIC) based on the need for 
regular aid and attendance or by reason of being housebound.  
There is, however, insufficient medical evidence for the 
Board to decide the appellant's claim and a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the appellant for an 
appropriate VA medical and ophthalmology 
examination to determine whether medical 
conditions render her in need of aid and 
attendance or housebound.  The following 
must be accomplished:  

a) The examiner should conduct appropriate 
eye examinations to determine: 1) whether 
the appellant is blind; 2) is so nearly 
blind as to have corrected visual acuity 
of 5/200 or less in both eyes; or has 3) 
or concentric contraction of the visual 
field to 5 degrees or less.  

b)  The examiner is to provide an opinion 
as to whether it is at least as likely as 
not that the appellant is in need for aid 
and attendance based on factors such as 
the inability of the appellant to dress or 
undress herself, or to keep herself 
ordinarily clean and presentable; whether 
she requires frequent adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity that requires 
assistance on a regular basis to protect 
her from the hazards or dangers incident 
to her daily environment.  However, it is 
not required that all of the disabling 
conditions enumerated in this paragraph be 
found to exist.  The particular personal 
function which the appellant is unable to 
perform should be considered in connection 
with her condition as a whole.  It is only 
necessary that the evidence establish that 
the appellant is so helpless as to need 
regular aid and attendance, not that there 
be constant need.  

c)  The examiner is to provide an opinion 
as to whether it is at least as likely as 
not that the appellant is permanently 
housebound based on whether she is 
substantially confined to her house (ward 
or clinic areas, if institutionalized) or 
immediate premises by reason of a 
disability or disabilities reasonably 
certain to remain throughout her lifetime.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically take 
into account the medical and eye 
conditions the appellant has based on the 
June 2007 private treatment record, and 
July 2008 and November 2008 medical 
certificates.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


